United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3932
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Troy Burkey,                             *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 13, 2003

                                   Filed: May 22, 2003
                                    ___________

Before WOLLMAN and BEAM, Circuit Judges, and NANGLE,1 District Judge.
                          ___________

PER CURIAM.

       Troy Burkey appeals from the district court's2 decision to overrule his objection
to the United States' offer of summary exhibits. On July 17, 2002, Burkey was found
guilty of conspiracy to commit bank fraud, 18 U.S.C. § 371, bank fraud, 18 U.S.C.
§ 1344, and false statements to a bank, 18 U.S.C. § 1014. On November 1, 2002,

      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
      2
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
Burkey was sentenced to 21 months of imprisonment, five years of supervised
release, and approximately $370,000 in restitution. We affirm.

        The use of summary exhibits at trial "rests within the sound discretion of the
trial judge, whose action in allowing their use may not be disturbed by an appellate
court except for an abuse of discretion." United States v. King, 616 F.2d 1034, 1041
(8th Cir. 1980). Summary evidence like the charts at issue in this case are properly
admitted under Federal Rule of Evidence 1006 when (1) the charts fairly summarize
trial evidence; (2) they assist the jury in understanding testimony already introduced;
and (3) the "witness who prepared the charts is subject to cross-examination with all
documents used to prepare the summary." Id. Charts may be sent to the jury room
when accompanied by a limiting instruction. United States v. Possick, 849 F.2d 332,
339 (8th Cir. 1988). All of these requirements are satisfied in the case at bar.

       We hold that the district court acted within its discretion by admitting the
summary charts in evidence and by allowing them to go to the jury room after a
limiting instruction.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-